    Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

  IN RE: ABILIFY (ARIPIPRAZOLE)              Case No. 3:16-md-2734
  PRODUCTS LIABILITY
  LITIGATION

                                             Judge M. Casey Rodgers
  This document relates to:                  Magistrate Judge Gary Jones
        Cases Listed in Exhibit A


           STIPULATION OF DISMISSAL WITH PREJUDICE

      IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned counsel for the parties that, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(ii), the actions identified in Exhibit A are dismissed with

prejudice and without fees or costs to any party.
     Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 2 of 12




Dated: February 5, 2020

/s/ Bryan F. Aylstock
Bryan F. Aylstock
AYLSTOCK WITKIN KREIS OVERHOLTZ PLLC
17 E. Main St.
Ste. 200
Pensacola, FL 32502
850-916-7450
baylstock@awkolaw.com

Attorneys for Plaintiffs




                                     2
     Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 3 of 12




/s/ Larry Hill
Larry Hill (Florida Bar No. 173908)
Charles F. Beall, Jr. (Florida Bar No. 66494)
MOORE, HILL & WESTMORELAND, P.A.
350 West Cedar Street
Maritime Place, Suite 100
Pensacola, FL 32502
850-434-3541
lhill@mhw-law.com
ljohnson@mhw-law.com
cbeall@mhw-law.com

Anand Agneshwar (pro hac vice)
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, NY 10019
212-836-8000
anand.agneshwar@arnoldporter.com

Matthew A. Eisenstein (pro hac vice)
Paige Sharpe (pro hac vice)
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave, NW
Washington, DC 20001
202-942-6606
matthew.eisenstein@arnoldporter.com
paige.sharpe@arnoldporter.com

Lauren Colton (pro hac vice)
HOGAN LOVELLS US LLP
100 International Drive, Suite 200
Baltimore, Maryland 21202
410-659-2700
lauren.colton@hoganlovells.com

Attorneys for Defendant Bristol-Myers Squibb Company




                                      3
     Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 4 of 12




/s/ Matthew A. Campbell
Matthew A. Campbell (pro hac vice)
Matthew M. Saxon (pro hac vice)
Rand K. Brothers (pro hac vice)
WINSTON & STRAWN LLP
1700 K Street NW
Washington, DC 20006
202-282-5848
macampbe@winston.com
msaxon@winston.com
rbrothers@winston.com

Luke A. Connelly (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166
212-294-6882
lconnell@winston.com

Hal K. Litchford (Florida Bar No. 272485)
Kyle A. Diamantas (Florida Bar No. 106916)
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
200 South Orange Avenue, Suite 2900
Orlando FL 32801
407-367-5401
hlitchford@bakerdonelson.com
kdiamatas@bakerdonelson.com

Kelly Overstreet Johnson (Florida Bar No. 0354163)
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
101 N Monroe Street, Suite 925
Tallahassee, FL 32301
850-425-7500
kjohnson@bakerdonelson.com

Attorneys for Defendants Otsuka Pharmaceutical Co., Ltd. and Otsuka America
Pharmaceutical, Inc.




                                      4
     Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 5 of 12




                         CERTIFICATE OF SERVICE

      I certify that on February 5, 2020, a true copy of the foregoing was served

via ECF on all counsel of record.

                                             /s/ Matthew A. Campbell
                                             Matthew A. Campbell




                                         5
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 6 of 12




                          EXHIBIT A

           PLAINTIFF                    CASE NO.
      WINTERS, RONITA                 3:18-CV-02098
        BROWNFIELD,                   3:17-CV-00526
            TIMOTHY
          IVORRI, ROC                 3:17-CV-00529
       SMALLEY, JOANN                 3:17-CV-00531
        PORTIS, ELROY                 3:17-CV-00532
        TAYLOR, TROY                  3:17-CV-00533
        WASHINGTON,                   3:17-CV-00534
            TRIVELL
      WRIGHT, CARNELL                 3:17-CV-00613
    FERNANDEZ, LISSETTE               3:18-CV-00430
     DICKINSON, DANIEL                3:18-CV-00488
        BOROW, LYDIA                  3:18-CV-00490
     CABRAL, LAWRENCE                 3:18-CV-00859
         CARTEE, NEIL                 3:18-CV-01669
      COLLINS, MADELL                 3:18-CV-01670
         COOK, ADAM                   3:18-CV-01671
         COOK, SCOTT                  3:18-CV-01673
     YOZWIAK, THOMAS                  3:18-CV-01674
         CUPP, JESSIE                 3:18-CV-01676
      WOODARD, LINDA                  3:18-CV-01679
       FULLEN, ANGELA                 3:18-CV-01681
      GEORGE, MELINDA                 3:18-CV-01682
     GNIEWEK, JENNIFER                3:18-CV-01686
    WHITMORE, MICHAEL                 3:18-CV-01687
     WATSON, DELAYNA                  3:18-CV-01689
       HALBERT, DAWN                  3:18-CV-01690
     WADSWORTH, MARK                  3:18-CV-01693
    AGUILAR, FRANCISCO                3:18-CV-01713
          CHAMBERS,                   3:18-CV-01716
         GWENDOLYN
         SMITH, ROSE                  3:18-CV-01723
      COLEMAN, MELVIN                 3:18-CV-01725
      WILLIAMS, VIVIAN                3:18-CV-01728
      DAVIS, MARGARET                 3:18-CV-01729
     WILLIAMS, TASHAE                 3:18-CV-01731
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 7 of 12




    DONALDSON, CAROL                  3:18-CV-01732
       SZEMAK-ALLEN,                  3:18-CV-01733
           AMANDA
      EPPERSON, DAVID                 3:18-CV-01736
         SMALLWOOD,                   3:18-CV-01738
           BEVERLY
       EASON-GRIGGS,                  3:18-CV-01740
          CANDACE
       SLEPICKA, JOHN                 3:18-CV-01741
       ECHOLS, IVORY                  3:18-CV-01742
        GORDON, TINA                  3:18-CV-01746
       SAYEGH, JAMAL                  3:18-CV-01750
          HAM, DALE                   3:18-CV-01751
        RICKUS, CINDY                 3:18-CV-01753
        WILLIS, CAROL                 3:18-CV-01755
     VAUGHAN, JEROME                  3:18-CV-01759
        COOPER, KATIE                 3:18-CV-01762
         DAVY, DEVIN                  3:18-CV-01764
    THOMPSON, CRYSTAL                 3:18-CV-01767
     TOFFELMIRE, JAMES                3:18-CV-01768
    TROUTMAN, ANGELA                  3:18-CV-01769
       NEWMAN, JAMES                  3:18-CV-01775
       PEERY, THOMAS                  3:18-CV-01779
       PELETI, LEILANI                3:18-CV-01780
     RAMIREZ, RICARDO                 3:18-CV-01783
      RAMSEY, RICHARD                 3:18-CV-01785
      FRAZIER, TONIAH                 3:18-CV-01789
     RICCOBONO, JAMES                 3:18-CV-01791
       GRASSO, RANDY                  3:18-CV-01793
     RICHMOND, ALFRED                 3:18-CV-01794
      JEFFRIES, ROBERT                3:18-CV-01797
      JEWELL, CHARLES                 3:18-CV-01799
       MORRIS, MARIA                  3:18-CV-01802
      JONES, LASTELLA                 3:18-CV-01810
        JUAREZ, ADELE                 3:18-CV-01812
      MIRABILE, TYLER                 3:18-CV-01815
        MEADE, TRACY                  3:18-CV-01817
        HEALY, GLENN                  3:18-CV-01818
       HICKSON, JAMES                 3:18-CV-01820
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 8 of 12




       MAIER, AMANDA                  3:18-CV-01822
       LAMBERT, KELLY                 3:18-CV-01825
      MACK, ELIZABETH                 3:18-CV-01828
      LIGHTFOOT, SHARI                3:18-CV-01829
      HOSKINS, ANDREA                 3:18-CV-01830
      LOSONCY, TRACY                  3:18-CV-01832
     LOGGINS, WILLIAM                 3:18-CV-01839
     LOCKE-JAMES, ARIS                3:18-CV-01842
      KOTEVSKI, VLADE                 3:18-CV-01845
     GAMBLIN, TIMOTHY                 3:18-CV-01888
          HERNANDEZ,                  3:18-CV-01906
            MICHAEL
     NOURMAND, NANCY                  3:18-CV-01909
      WHITAKER, STACY                 3:18-CV-01910
        TEKLE, TEDROS                 3:18-CV-01914
       HARRIS, KARIMA                 3:18-CV-01968
      BRANCH, TIFFANY                 3:18-CV-02048
        CROSS, BOBBIE                 3:18-CV-02050
         NOVAK, IRENE                 3:18-CV-02081
      PEARSON, ALONZO                 3:18-CV-02081
       READUS, RACHEL                 3:18-CV-02081
      WALKER, RONALD                  3:18-CV-02081
       JACOBS, JEFFREY                3:18-CV-02081
         ARTIS, DONNIE                3:18-CV-02081
    BARONE, CONSTANCE                 3:18-CV-02081
          BOSS, JAMES                 3:18-CV-02081
          BROWN, LEE                  3:18-CV-02081
      BROWN, VICTORIA                 3:18-CV-02081
           CONVERSE,                  3:18-CV-02081
         GEORGIANNA
     HARTLEY, PATRICIA                3:18-CV-02081
     HUGHES, STEPHANY                 3:18-CV-02081
        ROGERS, MARY                  3:18-CV-02081
       OHMS, TIMOTHY                  3:18-CV-02081
         SMITH, JANICE                3:18-CV-02081
        BARNES, DARLA                 3:18-CV-02082
            COOPER,                   3:18-CV-02082
         CHRISTOPHER
          FITZGERALD,                 3:18-CV-02082
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 9 of 12




           REBECCA
         GRYSKEVICZ,                  3:18-CV-02082
            EDWARD
      SMITH, SHERONDA                 3:18-CV-02098
        JORDAN, BRIAN                 3:18-CV-02098
         GRANT, ADRE                  3:18-CV-02098
    HAWKINS, LYWUNDAR                 3:18-CV-02098
      HOOD, FLORENDA                  3:18-CV-02098
     WHITFIELD, GLORIA                3:18-CV-02098
      SPENCER, ADANIS                 3:18-CV-02098
    SHELTON, MURSHELL                 3:18-CV-02098
         PHILLIPS, LOIS               3:18-CV-02098
         MOORE, ALICE                 3:18-CV-02098
         SLOAN, MARY                  3:18-CV-02098
          APPELBAUM,                  3:19-CV-00083
          JOHNATHAN
         AUTRY, JACK                  3:19-CV-00084
         BAKER, JAMES                 3:19-CV-00085
     HAGER, FREDERICK                 3:19-CV-00086
      BOCKMIER, ALEXA                 3:19-CV-00087
              RAE
      CREAMER, KAREN                  3:19-CV-00088
     DELUCA, ANTHONY                  3:19-CV-00090
        DORRIS, BECKY                 3:19-CV-00091
        FOX, CAROLYN                  3:19-CV-00093
      GRACZYK, JOSEPH                 3:19-CV-00094
      HAJ-HAMAD, JULIE                3:19-CV-00096
       HOWELL, DEBRA                  3:19-CV-00097
      HUBBARD, SANDY                  3:19-CV-00098
       IVERSON, KRISTA                3:19-CV-00100
        LANIER, HARVIE                3:19-CV-00102
     MCDANIEL-VAUGHN,                 3:19-CV-00104
           MARILYN
     PEARSON, SHAMENA                 3:19-CV-00106
    SATTERFIELD, CAROL                3:19-CV-00107
     SIMCKOWITZ, MARY                 3:19-CV-00108
        TORRENTE, KIM                 3:19-CV-00147
      GREENE, MICHAEL                 3:19-CV-00161
         RISSE, KELLY                 3:19-CV-00163
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 10 of 12




         FLUKER, ANNIE                 3:19-CV-00168
           SIMS, SCOTT                 3:19-CV-00170
       DOERING, DONALD                 3:19-CV-00228
        PARRINIO, ROSE                 3:19-CV-00229
     RIVERA-SOTO, ANGEL                3:19-CV-00230
          VERA, SOYMI                  3:19-CV-00231
     KLIOT-LAPE, CHERYL                3:19-CV-00238
        GODFREY, TARA                  3:19-CV-00240
        HAWKINS, DAVID                 3:19-CV-00241
         GREEN, STEVEN                 3:19-CV-00242
       TELLEZ, ROGELIO                 3:19-CV-00243
         SCHULTZ, JOHN                 3:19-CV-00244
            MANN, JOE                  3:19-CV-00261
          CLAYTON SR.,                 3:19-CV-00264
           RONALD W.
        BROWN, SHARON                  3:19-CV-00269
          LONG, JIMMIE                 3:19-CV-00270
        KING, WALLACE                  3:19-CV-00464
      FAIRLESS, STEFANIE               3:19-CV-00464
       SPANN, DEVONTA                  3:19-CV-00464
        TRAMEL, JULIUS                 3:19-CV-00464
     BREADMORE, PENNIE                 3:19-CV-00464
      BREWER, PATRICIA                 3:19-CV-00464
          BURROUGHS,                   3:19-CV-00464
            CHARLENE
             COOPER,                   3:19-CV-00464
          CASSAUNDRA
         DWYER, FRANK                  3:19-CV-00464
        FAITEL, SHYLAH                 3:19-CV-00464
       FRENCH, RICHARD                 3:19-CV-00464
       FRERET, MICHAEL                 3:19-CV-00464
     GASEITSIWE, KEZZIE                3:19-CV-00464
        HAWS, THERESA                  3:19-CV-00464
         LAPOINTE, JODI                3:19-CV-00464
       MCEACHIN, BRIAN                 3:19-CV-00464
     MULLINS, MICHELLE                 3:19-CV-00464
       SMALLS, GILLIAN                 3:19-CV-00464
     TURGEON, KENNETH                  3:19-CV-00464
       WALKER, KRISTEN                 3:19-CV-00464
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 11 of 12




      WILLIAMS, EDWARD                 3:19-CV-00464
        COZORT, DAVID                  3:19-CV-00464
      FERRERA LAFIURA,                 3:19-CV-00464
            CHARNA
         FOLEY, DANIEL                 3:19-CV-00464
     FREEMAN GUTIERREZ,                3:19-CV-00464
            JADIAN
       GRAHAM, JEANNE                  3:19-CV-00464
         HANKS, MARIO                  3:19-CV-00464
      KITCHELL, KRISTEN                3:19-CV-00464
       LAPAIX, CARMEN                  3:19-CV-00464
       MCBRIDE, CHERYL                 3:19-CV-00464
        NORMAN, TODD                   3:19-CV-00464
       PRICE, VALENCIA                 3:19-CV-00464
         REGNIER, ALEX                 3:19-CV-00464
      ROBERTS, AYANNA                  3:19-CV-00464
        ROBINSON, GAIL                 3:19-CV-00464
     STRICKLAND, GLORIA                3:19-CV-00464
        WADE, AMBERIA                  3:19-CV-00464
          WHITE, INDIA                 3:19-CV-00464
       WILSON, WILLIAM                 3:19-CV-00464
      BLACKMER, JANETT                 3:19-CV-00464
       EULO, CORNELIUS                 3:19-CV-00464
       LIPARI, JACLYNN                 3:19-CV-00464
        COLLINS-SPINA,                 3:19-CV-00464
           PATRICIA
       STALEY, MARSHA                  3:19-CV-00464
      MCKINNON, ELAINE                 3:19-CV-00464
         CULP, SANDRA                  3:19-CV-00464
        PICKETT, MARY                  3:19-CV-00464
     THOMPSON, BERTINA                 3:19-CV-00464
      ROBINSON, QUINTIN                3:19-CV-00464
      SALADINO, TERESA                 3:19-CV-00464
         HENNIS, REDA                  3:19-CV-00464
        LEWIS, MICHAEL                 3:19-CV-00464
       QUAST, SHANNON                  3:19-CV-00464
         KAZHIPURATH,                  3:19-CV-00464
            KRISTA
      ASBERRY, SHARON                  3:19-CV-00464
Case 3:19-cv-00244-MCR-GRJ Document 3 Filed 02/05/20 Page 12 of 12




           LAWRENCE,                   3:19-CV-00464
           JACQUELYN
      FEIBINGER, DANIEL                3:19-CV-00464
       MARTIN, KRISTINE                3:19-CV-00464
         HARRIS, JOYCE                 3:19-CV-00464
         ROY, BRADLEY                  3:19-CV-00464
      SIMON, JACQUELINE                3:19-CV-00464
       ARNOLD, CYNTHIA                 3:19-CV-00464
      CARLSON, RICHARD                 3:19-CV-00464
     HARDIN, MAGALEAN                  3:19-CV-00464
          HODGE, BILLY                 3:19-CV-00464
         POTTS, SANDRA                 3:19-CV-00464
     VAN GILST, KAMERON                3:19-CV-00464
       JONES, JR, GEORGE               3:19-CV-00464
        LOBECK, ARTHUR            3:19-CV-00171 / 3:18-CV-
                                            00187
       AUCOIN, JENNIFER                3:18-CV-01496
        HARRIS, EDITH             3:18-CV-01692 / 3:17-CV-
                                            00571
       YUTZY, JEREMIAH                 3:17-CV-00002
      SMITH (McDANIEL),                 3:18-CV-1819
            RUBY
      DAMIANI, ANTHONY                 3:19-CV-00089
